Case 3:19-cv-11915-AET-DEA Document 19 Filed 10/03/19 Page 1 of 2 PagelD: 245

Fox Rothschild te

ATTORNEYS AT LAW

49 Market Street

Morristown, NJ 07960

Tel. (973)992.4800 Fax (973)992.9125
www.foxrothschild.com

Matthew S. Adams
Direct No.: (973) 994-7573
Email Address: MAdams@foxrothschild.com

October 3, 2019
VIA ECF/CM

Honorable Anne E. Thompson, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Re: Thomas W. Tramaglini v. Patrolman Jonathan C. Martin, et al.
Civil Action No.: 3:19-cv-11915

Dear Judge Thompson:

As Your Honor is aware, we represent plaintiff Thomas W. Tramaglini, (“Plaintiff”) in
connection with the above referenced matter.

We write to respond to the proposed Order submitted by counsel for the defendants on
October 3, 2019. Pursuant to Your Honor’s Opinion, dated September 9, 2019 (the “September 9
Opinion”), Count I and Count II have been dismissed and there is no longer a basis for federal
jurisdiction over the remaining state law claims. We respectfully request that the Court not enter
the proposed form of Order submitted by the defendants’ counsel. A new Complaint has been
filed in state court as we previously advised the Court, and that is entirely consistent with this
Court’s September 9, 2019 Opinion. Alternatively, if the Court is inclined to enter the defendants’
proposed Order, we respectfully request that the language “all the claims alleged in” be stricken
from the proposed Order, as such language is overbroad.

Counsel for the defendants alludes in his letter of October 3, 2019 that Plaintiff is somehow
barred from asserting a claim under the New Jersey Civil Rights Act (““NJCRA”) in state court as
a consequence of this Court’s September 9 Opinion. Yet, no state law causes of action were
addressed in Your Honor’s September 9 Opinion in the federal action. In fact, Your Honor made
the following clear in the Court’s September 9 Opinion, as pertains to claims under New Jersey
state law:

A Pennsylvania Limited Liability Partnership

California Colorado Delaware District of Columbia Florida Georgia Illinois Minnesota
Nevada New Jersey New York North Carolina Pennsylvania South Carolina Texas Washington

102912879
Case 3:19-cv-11915-AET-DEA Document 19 Filed 10/03/19 Page 2 of 2 PagelD: 246

Fox Rothschild up
ATTORNEYS AT LAW
Honorable Anne E. Thompson, U.S.D.J.

October 3, 2019
Page 2

By contending that Defendants unlawfully took and distributed the Mug Shot
pursuant to these two New Jersey laws in support of his § 1983 claim, Plaintiff
seems to conflate a state law violation with a federal constitutional violation. ...
Though these two bodies of law may overlap, they do not do so necessarily. ... It
is therefore of no moment, for purposes of this claim, whether Defendants violated
N.J.S.A. § 53:1-15 or N. J. Executive Order No. 69.

(September 9, 2019 Opinion at pp. 6-7)

Your Honor’s September 9 Opinion expressly left open potential state court claims, including
claims under the NJCRA. As a matter of substantive law, the constitutional protections afforded
under New Jersey state law are, indeed, far broader than their federal counterparts. Therefore,
plaintiff intends to pursue such claims in the newly filed state court action.

Accordingly, we respectfully request that the language “all the claims alleged in’ be
stricken from the proposed Order, or that the matter remain closed and that no further Orders be
entered at this time. It is apparent from the defendants’ counsel’s letter of October 3, 2019 that
the defendants wish to use the proposed Order filed with the Court at Docket Entry No. 18-1 asa
means by which to extend the Court’s September 9 Opinion beyond its originally intended scope
to collaterally attack a newly filed state court action. We respectfully submit that would be
inappropriate in light of the broader constitutional protections afforded to Plaintiff under state law,
and if these state law issues are to be litigated, it is only appropriate for them to be litigated in state
court. The September 9 Opinion requires no further amplification.

If Your Honor needs any additional information, please do not hesitate to have Chambers
contact the undersigned directly. We thank the Court for its attention to this matter.

Respectfully submitted,

atthew S. Adams

102912879
